Citation Nr: 0839538	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-24 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for residuals of cold 
injury of the ears.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The veteran had active duty with the United States Army from 
March 1941 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefits sought.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The veteran, through his 
representative, moved for advancement on the docket in 
October 2008 based on age.  The Board granted the motion in 
November 2008.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss was not first 
manifested during active duty service nor to a compensable 
degree during the first post-service year; the preponderance 
of the evidence is against a finding that the current 
disability is related to a disease or injury in service.

2.  Bilateral tinnitus was not first manifested during active 
duty service, and the preponderance of the evidence is 
against a finding that the current disability is related to a 
disease or injury in service.

3.  There is no evidence of a cold injury of the ears in 
service, nor is there medical evidence of any current 
residual of cold injury of the ears.



CONCLUSIONS OF LAW

1.  The criteria for service connection of bilateral 
sensorineural hearing loss are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  The criteria for service connection of bilateral tinnitus 
are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

3.  The criteria for service connection of residuals of cold 
injury of the ears are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The veteran received legally sufficient notice with regard to 
his claims in February 2005, prior to the initial 
adjudication.  Correspondence from VA informed him of the 
elements of service connection, the evidence and information 
required to substantiate his claims, and the respective 
responsibilities of VA and the veteran in obtaining such.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although the notice did 
not discuss VA policies and procedures with respect to the 
assignment of evaluations or effective dates for 
disabilities, such error was harmless, as here service 
connection is being denied, and no evaluation or effective 
date will be assigned.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Board notes that in his submissions of 
evidence and argument, the veteran has directly and 
specifically addressed the elements of his claims, thereby 
demonstrating his understanding and actual knowledge of the 
applicable laws and regulations.  Any error is notice is 
therefore rendered harmless.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

VA additionally has a duty to assist the veteran in the 
development of the claims.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the RO has obtained service medical record and some personnel 
records.  VA outpatient treatment records have also been 
associated with the claims file.  The veteran has submitted 
private treatment records from HHC, a private audiology 
practice.  No VA examinations have been scheduled in this 
case.  The lack evidence of injury or disability in service 
or for many decades after, as well as the absence of 
allegations of impairment since service, indicates no 
reasonable possibility that any currently diagnosed condition 
may be related to service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Having met the duties to notify and assist under the VCAA, 
adjudication may proceed.

Evidence

A review of service treatment records reveals no complaints 
of or treatment for any hearing problem or cold injury.  In 
June 1943, the veteran was treated for a dental problem, and 
a wisdom tooth was extracted.  In January 1944, the veteran 
was treated for acute tonsillitis.  In March 1944, the 
veteran was treated for stomach complaints.  The veteran did 
not report difficulty with his hearing or cold injury of his 
ears at any of these occasions, nor did doctors independently 
note any problems.  In June 1944, an appointment at the eye, 
ear, nose and throat (EENT) clinic was noted, but there is no 
indication that the veteran attended, nor was a reason for 
the appointment noted.  A separation examination was 
conducted in September 1945.  At that time, the veteran's 
hearing was normal, as per the whispered voice test, and no 
complaint of hearing problems, to include tinnitus, was made.  
There were no physical abnormalities of the ear noted by the 
examiner, and the sole problem reported by the veteran was of 
stomach trouble from 1944.

Service personnel records, including the Enlisted Record and 
Report of Separation and the veteran's Separation 
Qualification Record, reveal that the veteran served as a 
light truck driver in northern France and Germany during 
World War II.  He served with the infantry, and was an expert 
with the .30 caliber carbine.

In January 2005, at the time of the original claim, the 
veteran stated that during military service, he was exposed 
to loud noises over a year and a half as a weapons instructor 
for new infantrymen.  He also stated that he was assigned to 
a heavy weapons company.  "This constant exposure to loud 
noises for such a long period of time has caused me to have 
PREMATURE hearing damage."  On his application for benefits, 
the veteran indicated that his hearing loss began in 1990.  
He also attributed current complaints to exposure to noise 
from " all the large engines and equipment I was exposed 
to...."  The veteran stated he had frostbite of the rims of 
both ears while serving in Iceland in 1942.

In March 2005, HHC submitted a copy of a July 1999 
audiological evaluation, performed in connection with a 
hearing aid fitting.  The uninterpreted data shows puretone 
hearing thresholds equal to or greater than 25 decibels at 
all frequencies.  Decreased speech discrimination is also 
shown in both ears, though the test used to determine such is 
not defined.  No physical changes to the ears were reported.

VA treatment records from January to April 2005 reveal no 
findings of physical changes to the ears.  The skin was 
normal in January 2005, and both ear canals were clear.  
Doctors reported that the veteran had been using hearing aids 
since 1994.  He had lost one recently.  In March 2005, the 
veteran required removal of cerumen from the right ear.  An 
audiological evaluation in April 2005 showed bilateral 
sensorineural hearing loss.  The loss was moderate to severe 
on the right and severe to profound on the left.  Speech 
discrimination was poor bilaterally.  The veteran stated that 
he had experienced hearing loss for several years; he used 
hearing aids, though he had currently lost the left one.  He 
denied a history of infection, surgery, tinnitus, or 
dizziness, but reported significant military and occupational 
noise exposure.  He also stated there was a family history of 
hearing loss.  The audiologist did not offer an opinion 
regarding the etiology of the currently diagnosed hearing 
loss.

In June 2005, the veteran submitted a completed document 
titled "Cold Injury: Diagnosis and Management of Long Term 
Sequelae."  This represents a medical history, provided by 
the veteran, recounting the circumstances of his alleged cold 
injury in Iceland in 1943.  He describes the tips of his ears 
as sore and bleeding, with discoloration.  He stated that he 
sought no treatment, and his performance of his duties was 
not affected.  The veteran reported that he had no symptoms 
after his ears healed, though he stated that he was left with 
scars.  The ears had rough skin and a scab-like appearance.  
He denied any current problems related to the past cold 
injury.  The document is signed by the veteran.

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Sensorineural hearing loss is considered an 
organic disease of the nervous system, and as such is a 
listed chronic condition subject to presumptive service e 
connection.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Bilateral Hearing Loss

The fact of current hearing loss disability is well 
established through VA and private audiological reports.  

Service connection for bilateral sensorineural hearing loss 
must be denied, however, as there is no evidence of any 
disease or injury of the ears in service, and no showing or 
allegation of the onset of hearing loss in service.  While 
the veteran currently has hearing loss, there is no medical 
evidence on file linking the hearing loss first reported in 
1990 with his period of service back in World War II.  In the 
absence of a nexus between current disability and service, 
the claim must be denied.

Records from the veteran's period of service show no 
complaints or findings indicative of hearing loss.  Hearing 
was objectively and subjectively reported as normal at 
separation from service.  The earliest report of hearing 
impairment is in 1990, according to the veteran, more than 40 
years after separation.  This lengthy time period between 
service and the earliest evidence of the claimed condition 
weighs against the claim.  Maxson v. West, 12 Vet. App. 453 
(1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Importantly, the veteran has at no time 
stated that he had hearing loss in service or soon after.  He 
merely states that in-service noise exposure caused premature 
hearing loss.  

While the veteran currently has hearing loss disability, and 
he was likely exposed to some degree of noise from truck 
engines during service, no doctor has opined that there is 
any relationship between any aspect of service in the 1940's 
and currently diagnosed hearing loss, first reported in 1990.  
The veteran has rendered his opinion, but as a layperson, he 
is not competent to offer an opinion on an issue requiring 
specialized medical knowledge or training.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In light of the lack of any hearing problems during service 
or at separation, the absence of any sign, symptom, or 
complaint of hearing problems for over 40 years after 
service, and the absence of any competent opinion finding a 
nexus to service, the claim of service connection for 
bilateral hearing loss is denied.

Tinnitus

Service connection for tinnitus is also denied.

While the Board cannot find that the veteran sustained any 
in-service acoustic trauma, it is likely that he did 
experience noise exposure as a driver of light trucks.  That 
being said, however, a review of service medical records 
shows no complaints of or treatment for tinnitus in service.  

Furthermore, the veteran has not alleged that he had tinnitus 
in service.  Of note, on his January 2005 application for 
benefits, the veteran specifically indicated that his claimed 
disability began in 1990, over four decades after his 
separation from service.  This lengthy time period between 
service and the earliest evidence of the claimed condition 
weighs against the claim.  Maxson v. West, 12 Vet. App. 453 
(1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The Board notes as well that there is no clear medical 
diagnosis of tinnitus.  While the veteran's complaint of 
ringing in the ears is accepted as evidence of a current 
disability, as he is capable of observing the manifestation 
of the condition, it is observed that the veteran has never 
reported such to his treating doctors.   In fact, the 
opposite is true.  According to the report of the veteran's 
April 2005 VA examination, the veteran specifically denied 
having tinnitus when asked about it.  Consequently, no doctor 
has offered any opinion regarding the etiology of tinnitus.

In the absence of tinnitus in service, evidence of in-service 
acoustic trauma, complaints or findings of tinnitus on 
examination, or an opinion relating current complaints to 
service, the claim must be denied.


Residuals of Cold Injury

The veteran contends that while he was stationed in Iceland 
in approximately 1942, he sustained frostbite of the tip of 
his ears while standing guard duty in the cold.

The service records contained in the file neither confirm nor 
contradict the allegation that the veteran was stationed in 
Iceland.  The Board assumes that the veteran has accurately 
reported his posting.  Even assuming that the veteran was 
stationed in Iceland, however, a review of the service 
medical records reveals no evidence of any cold injury of the 
ears or any other body part.  There is no record of treatment 
at the time of the alleged injury, and the separation 
examination shows no objective findings or subjective 
complaints relating to cold injury.  If no injury or disease 
occurred during service, there can be no nexus and hence no 
grant of service connection.

There is additionally no evidence of any residual of a cold 
injury, even if one occurred.  VA and private treatment 
reports show no disfigurement or physical abnormality of the 
ear; VA records in particular include a review of the skin 
and ear structures.  Importantly, on his June 2005 statement 
of medical history, the veteran stated that he has no current 
residuals.  He describes bleeding, discoloration, and 
scarring at the time of the original alleged injury, but 
these apparently healed with no residuals.  In the absence of 
a current disability, service connection must be denied. 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).




ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for tinnitus is denied.

Service connection for residuals of cold injury of the ears 
is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


